*315Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Everton Rushie appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motions for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rushie, No. 1:00-cr00396-NCT-1 (M.D.N.C. May 30, 2013). We deny Rushie’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.